Citation Nr: 1310159	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-47 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.  

2.  Entitlement to service connection for a heart condition diagnosed as atrial fibrillation, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before a Decision Review Officer at the RO in September 2010.  He and his spouse also provided testimony at a Board hearing held before the undersigned Veterans Law Judge sitting at the RO in November 2012.  A copy of both transcripts have been associated with the claims file.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of RO consideration on the record.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.  The Board further notes that the record was held open for 60 days so as to allow the Veteran to submit additional evidence, which he did.  No waiver accompanied the submission of such evidence; however, the Board finds that, as the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.


A March 2013 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

At the outset, the Board observes that the Veteran served in Vietnam in November 1968, and from December 1968 to May 1969, and that his awards and decorations include a Combat Action Ribbon, indicating that the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Those provisions state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).   

Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Veteran has maintained that his claimed hypertension and heart condition (described as atrial fibrillation) may be directly related to service, or are secondary to his service-connected diabetes mellitus Type II and/or small cell carcinoma of the lung.  It appears that adenocarcinoma of the lung was diagnosed in 2006 and service-connected in a May 2010 rating action; diabetes mellitus Type II was also service-connected in the May 2010 rating action.  

Evidence on file includes a December 2009 medical statement of Dr. E. M. indicating that findings had included non-ischemic cardiomyopathy and intermittent rapid atrial fibrillation.  A VA examination of the heart was conducted in 2010; the report reflects that neither the claims folder nor VA records were available for review.  The report mentioned that high blood pressure had been diagnosed in 2001, and that atrial fibrillation was diagnosed in 2007.  The examiner concluded that atrial fibrillation had no relationship to diabetes mellitus and was asymptomatic with no functional impairment.  It was further commented that the Veteran reported having pericarditis, which the examiner could not verify through medical records, and that this condition too, had no relationship to diabetes mellitus.  In December 2010, Dr. M.J.S. provided a medical statement indicating that the Veteran was under his care for paroxysmal atrial flutter and non-ischemic myopathy and observing that it was well documented that radiation therapy and chemotheraphy could cause significant non-ischemic cardiomyopathy and may have contributed to the Veteran's cardiomyopathy, which in turn could contribute to the risk of atrial fibrillation and may have in the Veteran's case.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted which comprehensively addresses the issues of whether hypertension and a heart condition are secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung, by virtue of causation or aggravation, to include treatment therefor, with the benefit of a full review of the record and in light of the medical statement of Dr. M.J.S.  Based on the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Veteran has also filed a service connection claim for obstructive sleep apnea, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.  Evidence on file reflects that obstructive sleep apnea was diagnosed by Dr. E.M. in December 2009.  A VA examination of the Veteran was conducted in 2010, at which time the examiner noted a history of obstructive sleep apnea, diagnosed by a private doctor and opined that this condition had no relationship to diabetes mellitus.  In June 2010, numerous articles obtained from the Internet relating to the relationship between sleep apnea and diabetes were added to the file.  

Again, in light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met, warranting an examination pertaining to the sleep apnea claim in accordance with the duty to assist.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder, as well as the articles from the computer pertaining to the relationship between sleep apnea and diabetes.  See Caffrey, supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Green, supra.      

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his hypertension, a heart condition - to include atrial fibrillation, and sleep apnea.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his hypertension, a heart condition - to include atrial fibrillation, and sleep apnea.  After securing any necessary authorization from him, obtain all identified treatment records that have not already been associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination in order to address the nature and etiology of hypertension and heart condition, to include atrial fibrillation.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner is asked to identify, by diagnosis, whether hypertension is shown, and the nature of any currently manifested heart condition (to include atrial fibrillation).  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and reconcile his or her finding with the remainder of the evidence of record.  

The examiner is advised that service connection is currently in effect for both diabetes mellitus Type II and small cell carcinoma of the lung.   

(b) For each diagnosed disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred in or first manifested during the Veteran's period of active service from June 1966 to May 1969, or during the first post-service year.  The examiner should address the more general question of: whether it is at least as likely as not that (i) hypertension, and (ii) any currently manifested heart condition (to include atrial fibrillation), is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

(c) The Veteran has primarily claimed service connection for hypertension and a heart condition (to atrial fibrillation), as secondary to one or more of his service-connected conditions, identified as diabetes mellitus Type II and small cell carcinoma of the lung.  

Following a review of the service and post-service medical records and statements, the lay statements and testimony of record, the December 2010 medical statement of Dr. M.J.S., and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that (i) hypertension; and (ii) any currently manifested heart condition (to include atrial fibrillation), was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder(s)?  If so, the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorders at issue.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of (i) hypertension; and (ii) a heart condition; and (2) the degree of severity at the onset of aggravation (permanent worsening) of these conditions.  

In addition, the possibility that treatment for one or both of the Veteran's service-connected conditions may have caused or aggravated his claimed hypertension and heart condition should be considered and the above opinions should be addressed in conjunction with this theory.  In so doing, the December 2010 medical opinion of Dr. M.J.S. should be discussed and reconciled with any opinion provided in this regard.

The rationale for any opinion offered should be provided.

3.  After obtaining any outstanding treatment records, the Veteran must be afforded a VA examination in order to address the nature and etiology of his currently claimed obstructive sleep apnea.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner is asked to identify, by diagnosis, whether obstructive sleep apnea is currently manifested.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and reconcile his or her finding with the remainder of the evidence of record.  

The examiner is advised that service connection is currently in effect for both diabetes mellitus Type II and small cell carcinoma of the lung.   

(b) The examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that sleep apnea was incurred or first manifested during the Veteran's period of active service from June 1966 to May 1969.  The examiner should address the more general question of: whether it is at least as likely as not that sleep apnea is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

(c) The Veteran has primarily claimed service connection for obstructive sleep apnea, as secondary to one or more of his service-connected conditions, identified as diabetes mellitus Type II and small cell carcinoma of the lung.  

Following a review of the service and post-service medical records and medical statements, the lay statements and testimony of record, the articles from the computer relating to the possible etiological relationship between diabetes and sleep apnea, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that sleep apnea was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder(s)?  In such event the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorder at issue.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of sleep apnea; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition.  

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, reflecting consideration of direct and secondary theories of entitlement.  Readjudication of the claims should also reflect application of the provisions of 38 U.S.C.A. § 1154(b), and consideration of evidence added to the file since the November 2010 statement of the case was issued.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



